Citation Nr: 0326817	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  02-05 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for megacolon, due to 
malaria medications.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




REMAND

On December 16, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should assist the veteran and 
take all necessary steps to obtain copies 
of those records not already part of the 
claims folder.  The RO's attention is 
specifically directed to the April 2003 
release form completed by the veteran; 
records identified as relevant in that 
form should be obtained, to the extent 
possible.  The RO should also obtain the 
medical records of Drs. Brian Snyder and 
Iris Danziger of the Promedicus Health 
Group, West Seneca Medical Center, 120 
Gardenville Parkway, West Seneca, NY  
14224.  The RO should inform the veteran 
of any records it has been unsuccessful 
in obtaining and request him to submit 
such.  

2.  Obtain the veteran's medical records, 
including outpatient treatment records, 
examination reports, and discharge 
summaries, from the VA Medical Center in 
Bronx, NY.  

3.  After medical evidence listed above 
has been obtained and associated with the 
file, the veteran should be afforded a VA 
otolaryngologic examination, with 
audiometric testing, and a 
gastroenterologic examination.  The 
claims file must be sent to the examiners 
for their review.  The gastroenterologist 
should carefully review the recitation of 
evidence then of record in the October 
1979 Board decision, postservice medical 
evidence obtained pursuant to paragraph 1 
above, the transcript of the August 2000 
hearing, and the November 2000 letter 
from Dr. Snyder.

(1) The examiner should determine 
whether, in view of surgery he has had, 
the veteran has a current 
gastrointestinal disability or residuals 
thereof and, if so, the nature and 
etiology of the disorder and any 
residuals.

(2) The examiner should explain the 
nature and etiology of the appellant's 
disorder manifested by a "megacolon."

(3) The examiner should determine 
whether, if the veteran's megacolon 
preexisted service, it was aggravated 
therein.  That determination should be 
made in light of the rule that 
"aggravation" means that (a) disability 
attributable to a preexisting disorder 
increased during service, (b) the 
increased disability was not due to a 
mere flare-up of the preexisting 
disorder, and (c) the increased 
disability was not due to the natural 
progress of the disorder.

b.  The otolaryngologist should carefully 
review the recitation of evidence then of 
record in the January 1983 Board 
decision, postservice medical evidence 
obtained pursuant to paragraph 1 above, 
the transcript of the August 2000 
hearing, and the September 2000 letter 
from Dr. Danziger.  The examiner should 
then determine the nature of any current 
hearing disorder, and opine whether it is 
at least as likely as not that the 
veteran's hearing disability is 
attributable to quinine he was given in 
service.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





